Fish, C. J.
Gaines sold certain land to Odum and another, delivering possession and giving them bond for title, they executing to him a series of promissory notes maturing at different times, for the purchase-price. The note first maturing not having been paid, Gaines entered suit thereon, and Odum demurred to the petition. The demurrer was overruled, and a judgment was rendered for the plaintiff, who subsequently brought an action against Odum and his eopurehaser, for an injunction and receivership. An injunction was granted and a receiver appointed to take charge of the land and the crops thereon which had been made by Odum. The crops were sold by the receiver, and the net proceeds thereof were held for distribution by the eourt. Certain parties were allowed to intervene, who held mortgages on the crops, executed by Odum and duly recorded prior to the rendition of the judgment in favor of Gaines — the indebtedness secured .by such mortgages not maturing until after the institution of the last action by Gaines. Subsequently there was a settlement between Gaines and Odum, under the terms, of which the judgment in favor of the former should be canceled, the remaining purchase-money notes delivered to Odum, who was to return *565the bond for title to Gaines and deliver to him the possession of the land, and' Gaines was to make no claim as to the crops or the proceeds of the sale thereof. The contest over the fund in court was between such mortgagees. The attorney who represented Odum as defendant-in both of the actions brought against him by Gaines claimed a lien .on such fund for attorney’s fees. Eeld: The court did not err in awarding the fund to the mortgagees, it not being sufficient to satisfy the mortgage indebtedness. The attorney did not bring the fund into court, nor was any service rendered to his client beneficial to the mortgagees, although, his services may have been beneficial to his client in bringing about the settlement between him and the judgment creditor.
April 23, 1914.
Intervention. Before Judge Fite. Bartow superior court. December 18, 1912.
G. A. Coffee, for plaintiff in error. Neel & Neel, contra.

Judgment affirmed.


All the Justices concur, except Athi/nson, J., absent.